Fourth Court of Appeals
                                     San Antonio, Texas
                                            June 29, 2018

                                        No. 04-18-00153-CV

                                    IN RE A.L.H. AND G.F.H.,

                   From the 150th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2016PA01945
                      Honorable Charles E. Montemayor, Judge Presiding


                                           ORDER

        This is an accelerated appeal from the trial court’s final judgment terminating appellant’s
parental rights. Appellant-father’s court-appointed appellate counsel has filed a brief and motion
to withdraw pursuant to Anders v. California, 386 U.S. 738 (1967), asserting there is no
meritorious issue to raise on appeal. See In re R.R., No. 04-03-00096-CV, 2003 WL 21157944
(Tex. App.—San Antonio, May 21, 2003, order) (holding that Anders procedures apply to
appeals from orders terminating parental rights), disp. on merits, 2003 WL 22080522 (Tex.
App.—San Antonio, Sept. 10, 2003, no pet.) (mem. op.). Counsel states appellant-father has
been provided copies of the brief and motion to withdraw to appellant-father and informed him
of his right to review the record and to file a pro se brief. See id.; Nichols v. State, 954 S.W.2d
83, 85-86 (Tex. App.—San Antonio, July 23, 1997, no pet.). Additionally, counsel states
appellant-father has been provided with a form motion to use to request access to the record.

        If appellant-father desires to file a pro se brief, we order the brief due JULY 30, 2018.
The State has filed a notice waiving its right to file a brief in this case unless appellant files a pro
se brief. If appellant files a timely pro se brief, the State may file a responsive brief no later than
twenty days after appellant’s pro se brief is filed in this court. We further order the motion to
withdraw filed by appellant-father’s counsel is held in abeyance pending further order of the
court.

        We further order the clerk of this court to serve a copy of this order on appellant-father
and all counsel.

                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of June, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court